Citation Nr: 0125999	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for dementia secondary to concussion with amnestic 
disorder, depression, and personality change.

2.  Entitlement to a compensable disability rating for 
numbness of the right hand (dominant).

3.  Entitlement to a compensable disability rating for 
numbness of the left hand.

4.  Entitlement to an effective date prior to December 10, 
1998, for the assignment of the 30 percent disability rating 
for dementia secondary to concussion with amnestic disorder, 
depression, and personality change.

5.  Entitlement to an effective date prior to February 26, 
1999, for the assignment of the 50 percent disability rating 
for dementia secondary to concussion with amnestic disorder, 
depression, and personality change.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1979 to June 1983 and 
from September 1986 to September 1990.  These matters come to 
the Board of Veterans' Appeals (Board) from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO 
established a separate rating for numbness of the hands, 
which was previously rated with residuals of concussion with 
memory loss as a single disability.  The RO also increased 
the rating for the residuals of the concussion 
(recharacterized as concussion with amnestic disorder and 
personality change) from 10 to 30 percent, and assigned a 
zero percent rating for numbness of the hands.  The RO 
assigned an effective date of December 10, 1998, for 30  and 
zero percent ratings.  The veteran perfected an appeal of the 
rating assigned for numbness of the hands, the denial of a 
rating in excess of 30 percent for the residuals of the 
concussion, and the effective date assigned for the 
30 percent rating.

A July 2000 Decision Review Officer Decision recharacterized 
the residuals of the concussion as dementia secondary to 
concussion with amnestic disorder, depression, and 
personality change, and assigned a 50 percent rating for the 
disorder, effective May 4, 1999.  Additionally, separate 
ratings were assigned for numbness of the right hand 
(dominant) and numbness of the left hand and assigned a zero 
percent rating for each.  In a July 2001 rating decision the 
RO granted an effective date of February 26, 1999, for the 
assignment of the 50 percent rating for the residuals of the 
concussion based on error.  The veteran has continued to 
express disagreement with the rating assigned for the 
residuals of the concussion and the effective dates assigned 
for the increased ratings, and contends that he is entitled 
to a 70 percent rating effective with his separation from 
service in 1990.

In his written arguments the veteran's representative 
asserted that the veteran is entitled to a total disability 
rating based on individual unemployability due to service-
connected disability, pursuant to 38 C.F.R. § 4.16 (2001).  
This matter is referred to the attention of the RO.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA psychiatric 
and neurological examinations in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  Manifestations of dementia secondary to concussion with 
amnestic disorder, depression, and personality change result 
in difficulty establishing and maintaining effective 
relationships.

3.  The veteran's complaints of numbness and swelling in the 
right hand are not supported by any competent and probative 
evidence of relevant pathology.

4.  The veteran's complaints of numbness and swelling in the 
left hand are not supported by any competent and probative 
evidence of relevant pathology.

5.  In a March 1996 decision the Board denied entitlement to 
a disability rating in excess of 10 percent for the residuals 
of concussion with memory loss and hand numbness.  The 
veteran was notified of the decision and did not appeal that 
issue, and the decision is final.

6.  The veteran did not again claim entitlement to an 
increased rating for the psychiatric residuals of the 
concussion until February 26, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
dementia secondary to concussion with amnestic disorder, 
depression, and personality change are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes 8045 and 9304 
(2001).

2.  The criteria for a compensable disability rating for 
numbness of the right hand are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.31, 
4.120, 4.124a, 4.126(c), Diagnostic Codes 8045, 8516, and 
9304 (2001).

3.  The criteria for a compensable disability rating for 
numbness of the left hand are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.31, 
4.120, 4.124a, 4.126(c), Diagnostic Codes 8045, 8516, and 
9304 (2001).

4.  The criteria for an effective date prior to December 10, 
1998, for the assignment of the 30 percent disability rating 
for dementia secondary to concussion with amnestic disorder, 
depression, and personality change are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.155, 
3.400 (2001).

5.  The criteria for an effective date prior to February 26, 
1999, for the assignment of the 50 percent disability rating 
for dementia secondary to concussion with amnestic disorder, 
depression, and personality change are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.155, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in September 1988 the 
veteran incurred a closed head injury as the result of a 
motor vehicle accident.  He was unconscious for approximately 
an hour, and his mental status fluctuated between being 
combative and sleeping after the injury.  He was transferred 
to a private medical facility for neurological observation.  
His condition improved after two days, although he continued 
to be amnestic for the accident.  A neurological examination, 
including of the hands, showed no abnormalities, and a 
computerized tomography (CT) scan of the head and an X-ray 
study of the skull were normal.

One week following the injury the veteran reported having 
headaches, feeling anxious and irritable, and being unable to 
remember any of the details regarding the accident.  His 
complaints were assessed as post-concussion syndrome.  During 
a neurological evaluation in October 1988 he reported having 
numbness in the fifth digit of each hand, feeling anxious, 
and having no memory of the accident.  Examination revealed 
decreased strength and sensation in the fifth digit of each 
hand and resulted in a diagnosis of post-traumatic syndrome.  

The veteran later underwent a psychiatric evaluation for 
post-concussion syndrome, during which he reported a decrease 
in fatigue, that his mood was episodically anxious and 
agitated, that he had no sleep disturbance, and that he 
continued to be amnestic for the accident.  The psychiatrist 
found that his affect was bland, but of full range; that his 
anxiety was dystonic; and that there was no evidence of a 
cognitive deficit on gross testing.  The veteran did have a 
deficit in concentration.

The veteran initially claimed entitlement to compensation 
benefits for the residuals of the motor vehicle accident in 
October 1990.  In a November 1990 rating decision the RO 
denied service connection for the residuals of the concussion 
because the veteran had failed to appear for an examination, 
which was requested in order to determine whether he suffered 
any permanent residuals of the head injury.  In January 1991 
he asked that his claim be amended to include memory loss, 
which he attributed to the in-service head injury.

VA treatment records indicate that the veteran sought 
treatment for insomnia, poor appetite, low energy, a 
depressed mood, and marital problems in January 1991.  He 
demonstrated poor concentration, constricted affect, 
dysphoric mood, poor remote memory, and good recent memory.  
His symptoms were assessed as major depressive disorder.

During a February 1991 VA medical examination the veteran 
reported having episodes of numbness in both hands following 
the motor vehicle accident.  He stated that the episodes 
occurred about once a month, and sometimes once every two 
months.  He was then asymptomatic, and neurological 
examination of the hands revealed no evidence of 
hypoesthesia.  The examiner provided a diagnosis of history 
of numbness in both hands, transitory, not found at present.

The veteran underwent a VA psychiatric evaluation in March 
1991, which included psychological testing.  His presenting 
complaint was short and long-term memory loss following his 
head injury, that he had experiences in which he felt that he 
was outside of his body, and that he had undergone a 
personality change after the accident.  Reportedly he had 
become much more aggressive, lost his temper easily, and was 
physically abusive.  It was reported that he had had put a 
gun into his mouth and pretended he was going to shoot 
himself in 1989, for which he claimed to have been discharged 
from service.  (His DD Form 214 shows that he was discharged 
due to expiration of his enlistment.)  No memory deficit was 
found during the mental status examination or the 
psychological testing.  The examiner concluded that the 
veteran did not have the short or long-term memory deficits 
of which he complained but did note evidence of a personality 
change.

In a June 1992 rating decision the RO granted service 
connection for the residuals of a concussion to include 
numbness of the hands and assigned a zero percent rating.  
The veteran perfected an appeal of the assigned rating, and 
contended that he was entitled to a higher rating due to 
episodic numbness in the hands, memory loss, and personality 
changes.  

Development undertaken in conjunction with his appeal 
included obtaining a private September 1994 neurological 
evaluation, during which the veteran reported being unable to 
remember events that occurred prior to the accident in 1988.  
He also reported having undergone a personality change with 
increasing anger.  He complained of swelling and tingling of 
the hands and feet, primarily over the previous year.  He 
admitted to feeling anxiety, but not depression.  On mental 
status examination he appeared to be anxious and depressed, 
and the neurologist was unable to detect any memory loss that 
was not due to anxiety and depression.  Physical examination 
revealed weakness in the left hand and arm, which the veteran 
attributed to a fractured clavicle that he also incurred in 
the September 1988 accident.  The neurologist noted a 
variable sensory loss in the left hand when compared to the 
right.  There was no evidence of swelling, and the 
neurological examination was otherwise normal.  

The neurologist stated that any hand or foot swelling could 
not be related to the head trauma, and that he could not 
determine its cause.  The neurologist also stated that the 
veteran would not be able to engage in activities that 
required complex thought and the frequent re-learning of 
information due to difficulties with memory and 
concentration, and that he would not be able to work in a 
highly stressful environment due to anxiety.

The report of a private October 1994 neuropsychological 
evaluation indicates that the testing revealed a considerable 
deficit in long-term memory but superior short-term memory, 
good knowledge of social relationships and judgment, good 
problem solving ability, excellent attention and 
concentration, impulsivity, and a lack of attention to 
details.  Personality testing was indicative of emotional 
distress and psychopathology, with frustration, anger, 
hostility, difficulty in social and personal relationships, 
and lack of impulse control.  The psychologist found that 
these traits, although not severe, were consistent with mild 
organic residuals of the concussion head injury, including 
impairment of fine and gross motor functioning on the right.  
He found no evidence of anxiety or depression, and provided a 
diagnosis of an organic mental disorder.  In describing the 
veteran's functional limitations the psychologist stated that 
his memory problems and emotional residuals were moderate, 
that no psychiatric treatment was warranted, and that the 
limitations should not affect the veteran's vocational 
placement.

The veteran was afforded a September 1995 VA neurological 
examination, and the examiner reviewed the claims files.  The 
veteran was noted to be "extremely evasive" about the 
chronology of events around the time of his accident, stating 
that he did not know the date of his injury or remember 
anything thereafter until he woke up at home and that the 
last thing he remembered was being in a high speed chase.  It 
was noted that he claimed to have experienced personality 
changes, memory loss, chronic joint pain in both hands, and 
swelling, tingling, and numbness of the hands and feet.  He 
stated that he had difficulty using his left hand since the 
accident.  The examiner noted that a CT scan of the brain at 
the time of the injury was normal, and that the veteran had 
undergone multiple psychiatric and neuropsychological 
evaluations since his separation from service which 
documented no clear impairment of memory, but did document a 
significant attention impairment "possibly related" to 
underlying depression and a psychopathological disorder.  
Additionally, there was evidence of organic personality 
impairment, and since the accident the veteran had 
experienced significant marital discord.

On neurological examination the veteran was "extremely 
evasive" and "vague" in describing his symptoms, did not 
make good eye contact, and frequently responded with that he 
did not know or did not remember, or with nervous laughter 
when asked about his accident.  Reportedly he had difficulty 
paying attention and following simple commands.  Examination 
of the upper extremities revealed normal muscle tone, bulk, 
and power, with a "swan neck" deformity of the right upper 
extremity suggestive of a right parietal hand defect.  
Reflexes were 3+, and sensation was slightly decreased in the 
median distribution of the left hand.  The examiner noted 
that sensory testing was somewhat equivocal, in that the 
veteran had difficulty paying attention to the examination.  
Based on the results of the physical examination, the 
examiner provided diagnoses of status post closed head injury 
with mild organic personality disorder; left carpal tunnel 
syndrome; and intermittent swelling of the hands and feet not 
related to the head injury.  The examiner recommended that a 
nerve conduction study be completed to rule out carpal tunnel 
syndrome, and that a magnetic resonance image (MRI) of the 
brain be completed to rule out a cerebral contusion.  That 
testing was completed, following which the examiner noted 
that both studies revealed no abnormalities, and she provided 
a diagnosis of organic personality disorder related to closed 
head injury.  

In conjunction with a September 1995 VA psychiatric 
examination the veteran reported experiencing several 
psychological changes, including increased aggressiveness and 
a tendency to "lash out" at people.  He reported that 
following his separation from service he had worked as a 
correctional officer in a military-type setting, and believed 
that he had used unnecessary force in administering 
discipline.  That job had lasted until 1993, following which 
he had worked for temporary services.  He was currently 
working full-time, and stated that he did not notice any 
aggressive tendencies at work, although aggression was 
evident in his personal life.  He was in the process of 
obtaining a divorce, and reported that he and his wife had 
been physically violent with each other.  When provoked, he 
was also physically abusive to the woman with whom he was 
living.  He characterized the violence as impulsive, and 
stated that he later regretted and felt guilty about his 
actions.  The veteran's other major complaint was major 
lapses in memory.  He stated that he did not recognize his 
first wife and son following the injury, nor did he remember 
friends he had had prior to the accident.  He stated that the 
memory lapses did not generally affect his work.  He also 
stated that his mood was "pretty good," that he slept well, 
and that his concentration was "fine."  He denied worrying 
that someone was trying to hurt him, being guarded or 
secretive, inability to accept blame, and pathological 
jealousy.  He did report hypervigilence, attributing much of 
that to having done police work.  He did not trust anyone and 
did not feel close to anyone other than his girlfriend, 
stating that he did not think he had ever been particularly 
close to many people.  He reported that he enjoyed being 
tender and sentimental and thought he had a good sense of 
humor.  The veteran denied hallucinations, ideas of 
reference, thought insertion and thought withdrawal. 

On mental status examination the veteran was noted to be 
casually and neatly groomed.  He appeared pleasant, 
cooperative, and engaging.  He was a poor historian, in that 
he could not remember the details of events.  He had a broad 
range of affect, his speech was of normal rate and volume, 
and his thought process was linear and sequential.  There was 
no looseness of associations and his thought content was 
negative for psychotic symptoms.  He was fully alert and 
oriented, and his fund of knowledge was fair.  He was able to 
remember two objects out of three after a few minutes and 
could interpret proverbs appropriately.  

The examiner stated that the veteran's memory deficits were 
obvious during the examination, in that he could not remember 
details of his childhood and frequently "drew blanks" during 
the interview.  It was noted that he exhibited paranoid 
traits, such as hypervigilance and mistrust of others, since 
the accident but that these traits were not of sufficient 
severity to constitute a personality disorder.  The examiner 
found no evidence of a thought or mood disorder, but stated 
that the veteran had undergone some cognitive changes and 
some personality since the accident.  The examiner suggested 
that neuropsychological testing be conducted to further 
evaluate any cognitive impairment, and provided diagnoses of 
amnestic syndrome and organic personality syndrome.  He 
assessed the veteran's level of social and occupational 
functioning by assigning a global assessment of functioning 
(GAF) score of 70.

Based on the results of the September 1995 examinations, in a 
November 1995 rating decision the RO increased the rating for 
the residuals of a concussion with memory loss and numbness 
of the hands from zero to 10 percent, effective with the 
veteran's separation from service.  In a March 1996 decision 
the Board denied entitlement to a disability rating in excess 
of 10 percent for the residuals of a concussion with memory 
loss and numbness of the hands.  In the March 1996 decision 
the Board also granted a 10 percent rating for the residuals 
of a fractured clavicle.  The veteran appealed the denial of 
a disability rating in excess of 10 percent for the residuals 
of the fractured clavicle to the United States Court of 
Appeals for Veterans Claims (Court), but did not include in 
his appeal the issue of entitlement to a rating in excess of 
10 percent for the residuals of the concussion.  The Board's 
March 1996 decision is, therefore, final as to that issue.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1995).

In a statement received at the RO on December 10, 1998, the 
veteran claimed entitlement to service connection for 
swelling of the feet, which he asserted was caused by the in-
service motor vehicle accident.  He did not make reference to 
the ratings assigned for any of his service-connected 
disorders.

In a statement received at the RO on February 26, 1999, the 
veteran claimed entitlement to an increased rating for 
numbness of the hands and feet, and asserted that his 
representative had previously failed to include the hands in 
his claim for increased compensation.  He also asserted that 
the residuals of the concussion with numbness of the hands 
had worsened.  He stated that the numbness and swelling of 
the hands was occurring on a daily basis, which made it 
difficult for him to perform everyday activities with his 
family and work.  With his claim he submitted a statement 
from his girlfriend in which she attested that she had 
noticed swelling in the veteran's hands and feet since she 
started living with him in December 1994.  She stated that 
the swelling occurred when he was standing or walking, and 
with driving.  She indicated that the swelling seemed to be 
worse when he was involved in hard labor.

In view of his claim for an increased rating, the RO provided 
the veteran an additional psychiatric examination in May 
1999.  The examiner reviewed the claims files.  At that time 
he reported that he had been married and divorced twice, and 
that he was living with his girlfriend and his four children.  
He had been employed by a temporary service for several 
years.  He complained of physically aggressive tendencies and 
the inability to control his aggressive impulses.  He 
reported that he had threatened to kill his sergeant and 
himself in 1989.  He also reported having memory loss for his 
childhood experiences, certain mathematical skills, and his 
relationship with his first wife.  He had had approximately 
five jobs since separating from service.  He had no close 
friends because he did not trust people, and spent his spare 
time with his children.  He stated that he had averaged at 
least one significant conflict with coworkers or supervisors 
every two months.

On mental status examination, the examiner noted that the 
veteran was a poor historian, in that he had significant 
memory lapses regarding his life history, which the examiner 
characterized as a significant cognitive impairment.  The 
examiner noted, however, that the veteran displayed a 
significant discrepancy between that and his ability to list 
numbers forward and backward, with which he had no 
difficulty.  He was able to recall three words after a five 
minute delay.  He admitted to having episodic homicidal 
ideation without a specific plan.

The examiner provided the opinion that the veteran's symptoms 
met the criteria for diagnoses of a personality change due to 
head injury of the aggressive type, and an amnestic disorder 
secondary to the head injury.  He noted that the veteran had 
displayed a history of abnormalities of conduct and judgment 
since the head injury, including three arrests for domestic 
violence.  The veteran admitted having been in fights with 
coworkers and having engaged in incidents of road rage.  The 
examiner provided the opinion that the veteran was only 
marginally employable due to his long-term memory loss and 
aggressive tendencies.  He found that the veteran suffered 
from moderate to severe social, industrial, and emotional 
impairment as a result of the disability, and assigned a GAF 
score of 50-51.

The RO also provided the veteran a neurological examination 
in May 1999, at which time he attributed all of his problems 
to the September 1988 closed head injury.  He complained of 
swelling and tingling in the hands and feet, which occurred 
with prolonged standing.  The examiner noted that although 
the veteran stated that his symptoms were worse, the same 
symptoms were recorded during the September 1995 neurological 
examination.  The veteran stated that the tingling was worse 
in the left hand, but that his right hand was weaker.  The 
examiner noted that nerve conduction studies in 1995 were 
normal.  The veteran had been working for a temporary 
service, but was then between jobs.

On mental status examination he was somewhat vague in his 
history, and demonstrated an unusual affect.  He scored a 24 
out of a possible 30 points on the mini-mental status 
examination, with the examiner noting poor effort.  On 
physical examination the veteran had normal strength in the 
upper extremities, except for some give-away weakness in the 
left arm presumably due to shoulder pain.  Deep tendon 
reflexes were 2+ and symmetrical, plantar responses were 
flexor, and coordination and gait were normal.  The sensory 
examination showed a stocking-like hypesthesia distal to the 
ankle, and patchy hypesthesia in the upper extremities that 
did not follow a particular nerve root distribution, and was 
most suggestive of ulnar nerve involvement on the left.  
Tinel's sign was absent at the elbow and wrist.  

Nerve conduction studies on the left upper and lower 
extremities revealed no abnormalities.  The clinical examiner 
provided diagnoses of history of closed head injury with 
possible mild organic brain syndrome; and subjective 
dysesthesia of all four extremities, without objective 
evidence of neuropathy.  The examiner stated that, in 
comparison to the examination in 1995, there was no increase 
in signs or symptoms.  He also stated that although the 
veteran had symptoms suggestive of distal polyneuropathy, 
there was no objective corroborating evidence to support such 
a diagnosis.  In addition, there was no electrographic 
evidence of carpal tunnel syndrome or ulnar neuropathy on the 
left.  

As previously stated, in the September 1999 rating decision 
the RO assigned a separate rating for the psychiatric 
impairment resulting from the in-service head injury, 
characterized as concussion with amnestic disorder and 
personality change.  The RO also increased the disability 
rating for the psychiatric manifestations from 10 to 
30 percent effective December 10, 1998.  The RO also 
established a separate rating for the neurological 
manifestations described as numbness of the hands, and 
assigned a zero percent rating for the disorder effective 
December 10, 1998.

Apparently in conjunction with his claim for VA vocational 
and rehabilitation services, the veteran underwent a private 
psychological evaluation in October 1999, which included 
multiple psychological tests and a review of his medical 
records.  He reported having amnesia for events that preceded 
the September 1988 head injury, including his first wife and 
son, and was already married to his second wife by the time 
of the accident.  He also indicated that since the head 
injury he had abused alcohol, been arrested and incarcerated 
for assaultive behavior, and committed domestic violence.  He 
denied demonstrating such behavior prior to the injury.  He 
experienced what the psychologist described as inappropriate 
aggressive episodes that were totally unpremeditated and 
occurred without warning.  The episodes often occurred when 
he was mildly frustrated or stressed, such as being cut-off 
while driving.  He was not fully aware of his actions until 
afterwards, when he experienced remorse and distress.  He 
felt helpless to prevent the behavior in that he had no 
insight into the cause, and constantly struggled to contain 
his aggressive responses.  He had been married twice and was 
living with a third woman and his four children.  He denied 
receiving any support from his extended family or having any 
friends, and felt isolated.  It was noted that he had 
completed course work at a university, a junior college and a 
community college but had not completed any degree.  Since 
his separation from service he had worked in a number of 
temporary positions in the technology industry doing varied 
tasks.  His aggressive tendencies reportedly had caused 
strained relationships with his coworkers, but he indicated 
that his work relationships were otherwise positive.  He was 
currently employed, apparently on a full-time basis.  He 
denied having received any mental health treatment since his 
separation from service.

On mental status examination his mood was described as mildly 
depressed, with periods of anxiety and anger.  His affect was 
somewhat labile, but appropriate, with periods of dysphoria, 
tearfulness, and anxiety evident.  His speech was normal in 
quality and content, and his thought processes were clear and 
logical, although he reported having periods of no memory for 
events.  There was no evidence of delusions, hallucinations, 
or sensory or perceptual distortions.  His judgment was 
intact, his capacity for insight was not clear, and he 
cooperated with the evaluation.

The test results revealed a decline in memory and 
concentration when compared to test results in 1994.  The 
psychologist stated that the decline in performance would not 
be expected from the veteran's head injury, reported 
psychological symptoms, or reported medical history, and 
warranted investigation.  On sensorimotor testing he 
performed well with his right, dominant hand, but marginally 
with the left, which also differed from the test results in 
1994.  The psychologist indicated that the change in the test 
results could be due to sporadic difficulties affecting both 
hands, which was consistent with his reports.  He also 
demonstrated impulsivity or difficulty with planning, left-
right confusion, problems with abstract thinking and problem 
solving, and other difficulties indicative of deficient 
frontal-lobe functioning.  

Personality testing revealed that he had concern about health 
problems, a pessimistic outlook, and possible exaggeration or 
over-reaction to any actual physical symptoms.  He also 
showed a pattern of responses indicative of a tendency to 
downplay any symptoms that were overtly related to emotional 
or mental health problems, and that he only acknowledged 
physical problems.  The psychologist found that concern about 
physical problems could be the veteran's only way of 
expressing distress or psychic pain, which she found to be 
consistent with his cultural heritage as a Latino male.  She 
also found that his presentation could be masking an 
underlying depression that affected his personal, cognitive, 
and physiological functioning, and that the reported 
aggressive episodes "may be" the result of head trauma.  
The evaluation resulted in diagnoses of cognitive disorder 
not otherwise specified; personality change due to head 
trauma, aggressive type; amnestic disorder due to head 
trauma, chronic; and rule out depressive disorder not 
otherwise specified.  The psychologist also provided a GAF 
score of 62.

In his October 1999 notice of disagreement the veteran 
asserted that he was entitled to an effective date in 1988 
for the rating assigned for his psychiatric disorder because 
his problems had existed since then, although they had not 
been properly rated because he had not been given a 
psychological evaluation.  At that time he submitted a 
statement from the woman with whom he lived in which she 
stated that she had observed him having swollen hands and 
feet since 1994.  She stated that the swelling occurred 
randomly every month, but that it was worse in the colder 
months.  She indicated that the swelling caused pain, which 
was evident because the veteran asked her to do things for 
him, and that he had difficulty gripping objects.  She stated 
that the swelling occurred with standing or driving for a 
long time.

The veteran underwent an additional neuropsychological 
evaluation in December 1999 on referral from the VA 
Vocational and Rehabilitation Service.  During that 
evaluation he again reported having a personality change 
following the September 1988 head injury with an increase in 
violent and aggressive behavior.  He also reported having no 
memory for events that preceded the accident, and that he 
continued to have problems with memory, concentration, and 
organization.  He was deeply concerned about his violent 
behavior and was afraid of hurting someone.  During the most 
recent episode of violent behavior he had "blanked out" when 
another driver cut him off in traffic, and he smashed the 
driver's windshield and beat him.  Stress tended to bring on 
the violent episodes, and he was then seeking employment in a 
low-stress job.

He had difficulty sleeping, and slept approximately five 
hours per night.  He experienced irritability, social 
isolation, emotional lability, depression, and relationship 
problems.  He was unable to keep friends and generally did 
not trust people.  He reported having had ongoing 
difficulties with employment since the injury due to his 
inability to control his aggressive behavior.  He was then 
employed by a temporary agency, and participated in family 
activities on weekends.  He had been charged with assault in 
the past, including assault against his spouse, but had never 
been convicted.  He had not previously received any treatment 
for his psychiatric symptoms, but had been referred for the 
evaluation in order to initiate treatment.

On mental status examination he was casually dressed and 
cooperative.  He was oriented to time, place, person, and the 
purpose of the interview; his immediate memory was intact; 
his remote memory was also intact, except for the years 
preceding the head injury; his mood was anxious and 
depressed; and his affect was restricted, cautious, and at 
times tearful.  His speech was normal in rate, rhythm, and 
prosody; his thought processes were goal directed; and there 
was no evidence of perceptional disturbances or delusional 
thinking.  

Results of the Minnesota Multi-phasic Personality Inventory 2 
were indicative of a person with dramatic and sometimes 
bizarre somatic concerns who was uncomfortable verbally 
expressing problems.  The psychologist found that the 
veteran, based on his personality profile, preferred to focus 
on medical explanations for his cognitive and personality 
changes and to resist psychological interpretation or 
assistance.  He found that the veteran was suffering from 
agitated depression as well as cognitive difficulties.  He 
provided the opinion that the September 1988 head injury 
severely affected the veteran's executive functioning, 
impulse control, concentration, and memory.  The psychologist 
provided diagnoses of a cognitive disorder not otherwise 
specified; a depressive disorder not otherwise specified; and 
personality change due to head trauma, aggressive type.  He 
also provided a GAF score of 50 to describe the veteran's 
current level of functioning.

The veteran began receiving individual therapy and marital 
counseling in January 2000 from Sherry Harden, Psy.D., which 
continued through October 2000.

VA treatment records show that in February 2000 the veteran 
complained of poor sleep, decreased appetite, fatigue, 
anxiety, and lack of motivation.  He reportedly sometimes 
slept four to five hours per night, and other nights not at 
all.  He denied feeling depressed, but was impatient and 
irritable, and had tearful episodes of emotion.  He was 
neatly groomed, casually dressed, and cooperative.  His 
speech was carefully modulated, his affect was tearful, and 
his mood was depressed and anxious.  His thought content and 
processes were goal directed and logical, with the themes of 
distrust of VA (due to the poor treatment he received while 
in service) and the fear of losing emotional and behavioral 
control.  His concentration was impaired, and his judgment 
and insight were intact.  It was noted that the veteran was 
receiving therapy for the residuals of the in-service head 
trauma, including anxiety, depression, aggressive outbursts, 
and memory and learning problems.  In addition to the 
diagnoses previously rendered, there was a diagnosis of a 
major depressive disorder, and a GAF score of 60 was 
assigned. The veteran was given medication for insomnia and 
was given additional medication later in February 2000.

The report of a March 2000 mental health assessment by a 
nurse practitioner indicates that the veteran reported that 
his support network consisted of his significant other, in 
that he had no other friends.  Based on a review of his 
medical records and a psychiatric interview, the therapist 
assessed his complaints as major depression, recurrent; a 
cognitive disorder not otherwise specified; an amnestic 
disorder due to head trauma, chronic; and a personality 
change due to head trauma, aggressive type.  The veteran was 
given a GAF score of 35.  The therapist referenced an 
electroencephalogram (EEG) performed on the same day as the 
assessment, which was shown to be normal.  The veteran and 
his significant other continued to receive individual and 
family therapy through November 2000.

During a March 2000 VA neurology examination, which included 
a review of the claims file, the veteran reported that the 
numbness that he had experienced in the fourth and fifth 
digits of both hands following the September 1988 head trauma 
had progressed to numbness and swelling in the feet and 
hands.  The numbness primarily occurred on the palmar and 
plantar surfaces, and also occurred on the distal dorsal 
surface of the feet.  He stated that when an episode occurred 
all four extremities were affected simultaneously.  The 
episodes tended to occur after he had been on his feet for a 
prolonged period.  The attacks were delayed, and would 
actually occur later when he was sitting or lying.  After an 
attack started it would last the remainder of the day.  
Because of the numbness in his hands he was not able to feel 
the pressure of his grip, and he sometimes cut himself 
without knowing.  Between the attacks his hands and feet felt 
normal.  The examiner stated that the veteran was somewhat 
evasive in describing the frequency of the attacks.

On physical examination he generally appeared well, although 
he walked with a limp.  The examiner commented that 
throughout the examination the veteran made deep breathing 
noises and moaned as if in significant pain with any 
movement.  The veteran also complained of back pain and 
"sciatica."  There was normal strength and tone in all 
extremities and reflexes were intact and symmetric, but 
sensory examination revealed a subjective sensory loss to all 
modalities in the distal extremities.  

The examiner noted the previous studies that were negative 
for any objective evidence of a neurological impairment.  He 
found that the veteran's complaints were non-organic, given 
the negative findings on diagnostic testing and the fact that 
all four extremities were affected simultaneously.  He stated 
that the veteran could be elaborating on a sensation of cold 
in the extremities to include numbness and swelling.  He 
noted that no previous examination had documented the 
swelling, and that the veteran had subjectively reported 
reduced sensation during the examination even though he was 
not then having an "attack."  The examiner found that the 
complaints were clearly psychogenic in nature, in that there 
were no other neurological deficits and the veteran appeared 
to be "quite embellished" with his report of pain and sensory 
disturbance.  The examiner stated that there was no evidence 
of a neurologic condition of the hands or feet causing 
numbness or swelling.

The report of a March 2000 VA psychiatric examination, which 
also included a review of the claims file, indicates that the 
veteran was living with his significant other and his four 
children.  He had recently completed his first semester at a 
community college, sponsored by the VA Vocational and 
Rehabilitation Service, and would be returning for the next 
semester.  He had been employed until he started college, and 
reported getting along well in his job.  He was able to drive 
a motor vehicle, but became very angry if another driver cut 
him off.  Several months previously he had forced another 
driver off the road for committing what he characterized as a 
driving error, and one month previously he tried to run down 
someone who he believed had harassed his girlfriend.  He 
stated that such a "narrowly constrained temper" had existed 
since the accident.  He got along well with his children, but 
had argued violently with his girlfriend and reportedly 
avoided contact with individuals outside his family because 
he was embarrassed by his decreased cognitive abilities.  It 
was noted that he had avoided legal difficulty.  He was 
participating in weekly therapy sessions.

On mental status examination the veteran was described as 
neatly dressed in clean clothing.  His manner was stern, 
irritable, and angry; his mood was labile; his affect was 
intense; and he appeared to be attempting to control his 
irritability.  There was no evidence of psychosis; his 
thoughts were clear, logical, and sequential; and his speech 
was fluent.  It was noted that no psychological testing had 
revealed cognitive deficits.  The veteran was noted to be 
able to follow the examiner throughout the interview.  He had 
forgotten large chunks of information from the years prior to 
the head injury, but the memories had slowly but not 
completely returned.  He was able to follow a three-step 
command without difficulty, and denied any suicidal or 
homicidal ideation or intention.  His spontaneous speech was 
fluent with intact syntax and grammar.  

The veteran complained primarily of irritability, indicating 
that he was otherwise not able to recognize any of his 
emotions.  He reported feeling hopeless and worthless, and 
having problems with memory and concentration.  His thoughts 
were nihilistic, and he avoided contact with others.  The 
examiner provided a diagnostic impression of dementia 
secondary to head injury with depression and personality 
change, and assigned a GAF score of 50.  The examiner stated 
that the veteran suffered significant cognitive and 
personality difficulties due to the 1988 head injury with a 
labile mood and impaired short and long-term memory.  The 
examiner also stated that the veteran would have difficulty 
learning new material and complex information.  It was report 
that the veteran could be highly irritable and displayed poor 
reasoning and judgment when angry, and that his impulse 
control was impaired, with episodes of narrowly constrained 
temper.  He had difficulty adapting to stressful 
circumstances, and his social relationships were limited to 
his significant other and his family.

The veteran and his girlfriend received VA family therapy in 
June 2000 and subsequently.  At the initial session the GAF 
was in the 30/35 range.  It was reported that the veteran and 
his girlfriend had met in 1993, when he was a supervisor for 
a security service where she was also employed, and that they 
had had an ambivalent beginning of their cohabitation and 
chronic discord since then.  Their differences of opinion 
could escalate to yelling, swearing and at times violence, 
although reportedly there had not been any violence during 
the past year.  It was noted that the veteran's brain injury 
contributed to his impulsivity and rage but that comments he 
made about therapists siding with his girlfriend were 
suggestive of "splitting" or suspiciousness.  When the 
veteran was seen at the VA in July 2000 he said that at times 
he had gone for a week or two without his medication for no 
other reason than that he "forgets" to take it.  When the 
couple was seen in October 2000, the veteran explained his 
angry behavior toward his girlfriend in terms of high levels 
of stress due to working long hours, his classes and 
homework, and the frustrations of caring for five young 
children, also indicating that he could not control himself 
due to his head injury.  The therapist noted that if the 
veteran was able to stop physical aggressiveness toward his 
girlfriend at a certain point before hurting her he had the 
capability to stop earlier in the sequence.  The veteran 
denied being abusive toward his children although they 
frustrated him.  In November 2000 it was indicated that the 
veteran's medication caused him to be much less irritable.  
On the same day the veteran acknowledged that medication 
helped to reduce his irritability but admitted that he was 
ambivalent about taking medication.  It was noted that the 
couple continued to experience a high level of stress 
secondary to two jobs, the veteran taking college classes, 
and five young children in the home.  

Dr. Harden submitted a report in September 2000 in which she 
stated that the veteran had received treatment since she 
completed his evaluation in December 1999.  In that report 
she stated that the veteran's cognitive difficulties (e.g., 
problems with concentration and organization), amnesia for 
events preceding the head injury, and inability to inhibit 
aggressive impulses were clearly related to the in-service 
trauma.  The veteran's current symptoms also were reported to 
include depression, sleep disturbance, social isolation, 
irritability, emotional lability, relationship difficulties, 
lethargy, and subjective feelings of hopelessness.  Dr. 
Harden noted that neuropsychological testing had revealed 
that the veteran converted emotional distress into physical 
symptoms.  In treatment he had been focused on his somatic 
complaints rather than his negative feelings.  He reported 
having had difficulty maintaining employment for the previous 
12 years due to problems with anger and impulse control.  He 
stated that he could work well for a while, then he would 
"blow up" and have to leave.  He had demonstrated violent 
outbursts and dangerous behavior, which he believed to be 
uncontrollable and untreatable.  He sometimes experienced 
dissociative episodes during the outbursts.

Dr. Harden also stated that it was atypical for an individual 
having suffered a head injury to worsen ten years following 
the injury, and that the veteran most likely had suffered the 
same degree of disability that he had demonstrated during the 
previous two years since the actual injury.  She indicated 
that the veteran's work and personal history supported her 
conclusion that he had suffered great difficulty since the 
injury, even though the degree of disability had not been 
apparent due to the lack of evaluation or supportive 
services.  She stated that evidence supported a 50 percent 
rating and that the veteran should have had a 30 percent 
rating effective with the date of the injury.  Therapy 
records prepared by Dr. Harden note, in part, that in March 
2000 the goal was decreased anxiety and increased coping and 
that the veteran had been able to ignore being bitten for a 
few minutes by one of his children while driving.  Dr. Harden 
noted that the veteran appeared to be patient with regard to 
the children.  When the veteran was seen in August 2000, it 
was noted that his job at VA was busy and he was performing 
well there.  He also reported feelings of impending doom and 
violent dreams.  In August 2000 it was also noted that the 
veteran denied having loving feelings for his children but 
that "his behavior is ample evidence of his love."  On 
other occasions his mood was noted to be depressed and on one 
occasion his affect was flat.  

The veteran provided testimony at a hearing in February 2001, 
at which time he stated that he had difficulty sleeping, 
problems with memory and concentration, and irritability.  He 
also stated that his memory deficit had made learning 
difficult, and that he had problems controlling his anger and 
aggressive impulses.  He testified that he had been arrested 
(the last time a year and a half previously) and fired from 
jobs due to his inability to control himself.  He was then 
employed as well as going to school, and denied having any 
problems at work.  After work, however, he would sometimes 
explode.  He had no friends other than his significant other, 
and did not socialize with anyone other than his neighbor.  

He also testified that he had swelling in his hands, and that 
he had no feeling in his hands when they were swollen.  He 
stated that he had difficulty picking up objects when his 
hands were swollen, and that he sometimes cut himself.  He 
denied receiving any treatment for his hands.  He reported 
that the swelling sometimes occurred frequently, and that at 
other times he could go for a month or so without the 
swelling.  He stated that the swelling had occurred 20-25 
times in the previous year.  The symptoms were sometimes 
brought on by weather changes, or with prolonged walking.  He 
asserted that he was entitled to an effective date in 1990, 
when he initially claimed entitlement to compensation 
benefits, for the assigned rating because his symptoms were 
the same then as they are now.  Transcript.  

In July 2001 the veteran submitted a copy of a community 
college transcript showing that for the spring 2000 term he 
was a student in good standing, majoring in computer science, 
and that he received an A in Corrective Physical Education, a 
B in Health and Fitness for Life, and a C in Elementary 
Functions.  He withdrew from a course titled Introduction to 
UNIX.  



Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulation is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 2001.  The RO provided the 
veteran a statement of the case in July 2000 and a 
supplemental statement of the case in July 2001.  In those 
documents the RO informed the veteran of the regulatory 
requirements pertaining to the issues on appeal, and the 
rationale for not awarding the benefits he sought.  In the 
July 2001 supplemental statement of the case the RO also 
informed the veteran of the provisions of the VCAA.  The 
veteran's representative has reviewed the claims file and did 
not indicate that the veteran had any additional evidence to 
submit.  The RO notified the veteran that his case was being 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

The RO has obtained the VA and private treatment records 
designated by the veteran, and provided him VA psychiatric 
and neurological examinations in May 1999 and February and 
March 2000.  The veteran provided testimony at a hearing at 
the RO in February 2001.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant evidence has 
been obtained for determining the merits of his appeal, and 
that VA has fulfilled its obligation to assist the veteran in 
substantiating his claims for compensation benefits.

Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

According to Diagnostic Code 8045 for brain diseases due to 
trauma, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., will be rated 10 percent 
and no more under Diagnostic Code 9304.  The 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a.

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders.  Neurological deficits or other 
impairments stemming from the same etiology shall be 
evaluated separately and combined with the evaluation for the 
psychiatric manifestations of the disorder.  38 C.F.R. 
§ 4.126(c).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.

Numbness of the Left and Right Hands

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  The term 
"incomplete paralysis," pertaining to peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  The ratings for the 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§§ 4.120, 4.124a.

With the rating assigned for numbness of the hands in 
September 1999, the RO evaluated the disability under 
Diagnostic Code 8516 for paralysis of the ulnar nerve.  That 
diagnostic code provides a 60 percent disability rating for 
complete paralysis involving the major extremity, and a 
50 percent rating for the minor extremity, with a "griffin 
claw" deformity, flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for a mild disorder of either 
extremity; a 30 percent rating for moderate disorder of the 
major extremity (20 percent if minor); and a 40 percent 
rating for a severe disorder of the major extremity 
(30 percent if minor).  38 C.F.R. § 4.124a.

The veteran claims to experience swelling and numbness in the 
hands, which he attributes to the in-service head injury, and 
he submitted statements from his girlfriend corroborating his 
reports of such symptoms.  As lay persons, however, the 
veteran and his girlfriend are competent to provide evidence 
of observable symptoms, but they are not competent to provide 
a diagnosis of a medical condition or to relate such a 
condition to a given cause.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

In conjunction with his initial claim for service connection 
in 1990 and his claim for a higher rating, the veteran has 
been provided multiple neurological evaluations, including 
nerve conduction studies, all of which failed to reveal any 
objective evidence of pathology pertaining to the hands.  The 
neurologist conducting the examination in September 1994 
stated that there was no objective evidence of a neurological 
impairment, and that any symptoms that the veteran reported 
could not be due to the in-service head injury.  The 
neurologist in September 1995 also stated that the complaints 
of swelling and numbness were not related to the head injury.  
Although the examiner in September 1995 described a "swan 
neck" deformity of the right upper extremity, suggestive of a 
right parietal hand defect, the neurological examination 
failed to reveal objective evidence of such a defect.

The neuropsychological testing in October 1999 disclosed that 
the veteran possibly exaggerated any actual physical 
symptoms.  Additionally, in March 2000 the neurologist found 
that the veteran's complaints of swelling and numbness in the 
hands were non-organic and psychogenic in nature.  None of 
the medical evidence of record shows by objective clinical 
findings that the veteran has an organic neurological deficit 
pertaining to the hands.  In the absence of competent 
evidence of a neurological impairment, the Board concludes 
that the criteria for minimum 10 percent ratings under 
Diagnostic Code 8516 for paralysis of the ulnar nerve are not 
met for either hand.  38 C.F.R. § 4.31.

In accordance with Diagnostic Code 8045, purely subjective 
complaints resulting from brain trauma, such as numbness and 
swelling of the hands, are to be rated at 10 percent and no 
more under Diagnostic Code 9304.  The 10 percent rating 
cannot, however, be combined with any other rating for a 
disability due to brain trauma.  Inasmuch as the veteran has 
a compensable rating for residuals of the head trauma under 
Diagnostic Code 9304, and additional rating due to the 
subjective neurological complaints cannot be assigned.

Pursuant to 38 C.F.R. § 4.126(c), neurological deficits or 
other impairments stemming from the same etiology as dementia 
shall be evaluated separately and combined with the 
evaluation for the psychiatric manifestations of the 
disorder.  As previously stated, however, there is no 
competent evidence that the veteran has a neurological 
deficit pertaining to the hands as a result of "dementia."  
For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to compensable disability ratings for numbness of 
the left and right hands, respectively.
Dementia Secondary to Concussion with Amnestic Disorder, 
Depression, and Personality Change

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9304.  

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9304.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9304.

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9304.

In determining whether a rating in excess of 50 percent is 
warranted for the veteran's psychiatric impairment, the 
criteria for the various percentage ratings have been 
reviewed along with all relevant evidence.  It is noted that 
although panic attacks are among the criteria for both 30 and 
50 percent ratings, the evidence does not show that the 
veteran has panic attacks.  The criteria for a 50 percent 
rating also include flattened affect, certain speech 
abnormalities, and impaired abstract thinking.  In this case 
the veteran's affect generally is not flattened, the required 
speech abnormalities are not shown, and he generally has not 
been noted to think concretely.  In that regard, on 
examination in 1995 it was noted that he could interpret a 
proverb.  For a 70- percent rating, the criteria include 
suicidal ideation, obsessional rituals of such a nature as to 
interfere with routine activities, additional abnormalities 
of speech, and neglect of personal appearance and hygiene.  
These manifestations are not demonstrated in this case.  
While the veteran's disability has been characterized to 
include "depression" and depression has been frequently 
noted, depression is not shown to have a resultant effect on 
the veteran's ability to function independently, 
appropriately, and effectively.  

Although the evidence shows that the veteran has significant 
problems with aggressive behavior and controlling his temper, 
there is some medical evidence suggesting that such problems 
are not entirely due to his head injury.  Additionally, there 
appears to be provocation for at least some of his aggressive 
behavior, although the behavior is out of proportion to the 
provocation and at times is simply inappropriate.  However, 
one clinician noted that since he is able to stop his 
physical violence toward his girlfriend at a certain point in 
the sequence of abusive behavior, he has the capability of 
stopping at an earlier point.  Moreover, there is no 
indication that he is violent or abusive toward his five 
young children even though they admittedly frustrate him.  To 
the contrary, he has been noted to be patient with the 
children and to show his love by his behavior toward them, 
even though he has reported not having loving feelings for 
them.  On one occasion, when he was bitten by one of the 
children while driving, he was able to just ignore it and 
there is evidence that the veteran was able to control his 
behavior toward his girlfriend when she was pregnant.  Thus, 
despite Dr. Harden's statement in September 2000 that the 
veteran was unable to inhibit aggressive impulses due to his 
head injury, there clearly is competent evidence (including 
in Dr. Harden's own records) that he can control or moderate 
his behavior, at least under certain circumstances.  

Dr. Harden also expressed her opinion that it was 
"atypical" for the veteran's condition to worsen ten years 
following head trauma and suggested that he had suffered the 
same degree of disability all along.  However, reports of 
examinations and other medical evidence dating back to the 
early 1990s, which Dr. Harden apparently has not seen, do not 
document complaints or findings of a degree that have been 
more recently noted.  

In any event, Dr. Harden expressed the opinion that the 
veteran's disability warrants a 50 percent rating and the 
Board concurs.  In that regard, at the time of the last 
formal rating examination, the veteran reported getting along 
well with his children and avoiding upsetting discussions 
with his girlfriend because she was pregnant.  He also said 
that he avoided adults outside his family because he was 
embarrassed by his decreased cognitive ability.  However, he 
also indicated that even before his accident he had not been 
close to many people and his cognitive impairment has not 
been so severe as to prevent him from going to school or 
working.  The evidence further shows the veteran's 
irritability responds favorably to medication.  Additionally, 
for the most part the veteran's GAF score has been at least 
50.  GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).   See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  However, the GAF scores are not controlling 
since they are not among the percentage criteria for 
psychiatric disorders. 

As discussed above, while the veteran's disorder meets a few 
criteria for an increase, it does not meet all of the 
criteria for the current 50 percent rating or, in fact, for a 
30 percent rating.  Thus, based on the overall disability 
picture shown by the record, it is concluded that the 
manifestations of the disorder do not result in an inability 
to establish and maintain effective relationships even though 
the veteran has difficulty adapting to stressful 
circumstances and establishing and maintaining effective work 
and social relationships.  Therefore, the criteria for a 
rating in excess of 50 percent rating have not been met or 
more closely approximated.  See 38 C.F.R. § 4.7.  

Earlier Effective Date

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The veteran contends that he is entitled to an effective date 
in 1990 for the 30 and 50 percent ratings assigned for his 
psychiatric disorder.  He initially claimed entitlement to 
service connection for the residuals of the head injury in 
October 1990.  Based on that claim, which remained in 
appellate status, in the November 1995 rating decision the RO 
assigned a 10 percent rating for the disorder effective with 
the veteran's separation from service in September 1990.  The 
RO essentially denied entitlement to a disability rating in 
excess of 10 percent, which decision was affirmed by the 
Board in its March 1996 decision.  Because the Board's March 
1996 decision is final, an effective date based on a claim 
filed prior to the March 1996 decision is precluded as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Following the Board's March 1996 decision, the veteran did 
not again claim entitlement to compensation benefits until 
December 10, 1998, at which time he submitted a claim for 
service connection for swelling of the feet.  The RO 
interpreted that claim as incorporating a claim for an 
increased rating for the psychiatric disorder when the 
30 percent rating was awarded in September 1999.  The 
December 1998 claim cannot, however, be considered an 
informal claim for an increased rating for the psychiatric 
disability because the veteran did not make any reference to 
the psychiatric impairment.  See Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993) (in order to constitute an informal claim 
for benefits, the document must identify the benefit being 
sought); 38 C.F.R. § 3.155.  

In a statement received February 26, 1999, the veteran 
asserted that the residuals of the in-service head injury had 
worsened, which constitutes a claim for an increased rating 
for the psychiatric manifestations of that injury.  38 C.F.R. 
§ 3.155(c).  The RO established the effective date for the 
50 percent rating assigned in July 2000 as the date of the 
February 1999 claim.  Based on the February 1999 claim, the 
veteran is potentially entitled to an effective date within 
the one-year period preceding that claim, if the evidence 
shows that an increase in disability occurred during that 
one-year period.  38 C.F.R. § 3.400(o).

There is no contemporaneous evidence documenting the severity 
of the psychiatric disorder within the one-year period prior 
to the December 1998 or February 1999 claims.  Subsequent to 
a September 1995 VA psychiatric examination, the severity of 
the psychiatric disorder was not documented until the veteran 
was again examined in May 1999.  The Board finds, therefore, 
that it is not factually ascertainable that an increase in 
the psychiatric disability occurred within the one-year 
period preceding the December 1998 or February 1999 claims.  

Dr. Harden provided the opinion that the severity of the 
veteran's psychiatric symptoms as shown when she initially 
examined him in October 1999 had existed since the original 
injury.  On consideration of Dr. Harden's opinion, the RO 
revised the effective date for the 50 percent rating from May 
1999, the date of the VA examination documenting the increase 
in disability, to February 26, 1999, the date of receipt of 
the claim.  In accordance with 38 C.F.R. § 3.400(o), if an 
increase in disability occurred more than one year prior to 
the date of receipt of the claim, which occurred as asserted 
by Dr. Harden, the effective date for the increased rating is 
limited to the date of receipt of the claim.  Harper, 10 Vet. 
App. at 125.  Current evidence indicating that an increase in 
disability occurred more than one year prior to receipt of 
the claim cannot provide a basis for assigning an effective 
date retroactive to the claim.  

For these reasons the Board has determined that the criteria 
for entitlement to an effective date prior to December 10, 
1998, for the 30 percent rating, or February 26, 1999, for 
the 50 percent rating, are not met.  The preponderance of the 
evidence is, therefore, against the appeal to establish an 
earlier effective date for the increased ratings.


ORDER

The claim of entitlement to a disability rating in excess of 
50 percent for dementia secondary to concussion with amnestic 
disorder, depression, and personality change is denied. 

The claim of entitlement to a compensable disability rating 
for numbness of the right hand (dominant) is denied.

The claim of entitlement to a compensable disability rating 
for numbness of the left hand is denied.

Entitlement to an effective date prior to December 10, 1998, 
for the assignment of the 30 percent disability rating for 
dementia secondary to concussion with amnestic disorder, 
depression, and personality change is denied.

Entitlement to an effective date prior to February 26, 1999, 
for the assignment of the 50 percent disability rating for 
dementia secondary to concussion with amnestic disorder, 
depression, and personality change is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



